Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/18/21, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-11 and 14-20 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi US2016/0054614 in view of Yang US 2015/0078450.
 Regarding claim 21, Choi teaches an electronic device, comprising: a panel having a first curved portion (fig. 2 200); and an electromagnetic wave emitting structure having a second curved portion corresponding to the first curved portion, and the electromagnetic wave emitting structure comprising: a substrate (fig 5 452); and a plurality of electromagnetic wave emitting units (451) disposed on the substrate, wherein at least one of the plurality of electromagnetic wave emitting units is in the second 
wherein the polarization element is disposed between the first substrate and the medium layer.  Yang teaches a polarization element is disposed between the first substrate and the medium layer (see abstract “thin-film polarizer coating thin film transistor layer”) for reducing light leakage caused by stress induced birefringence in the panel substrates (see abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Choi in view of Yang to reduce light leakage.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa US 2008/0303976 and further in view of Lee US 2016/0018591.
Regarding claim 22, Nishizawa teaches an electronic device, comprising: a panel having a first curved portion (fig. 5 or 13 element 10); and an electromagnetic wave emitting structure having a second curved portion (30 or 20) corresponding to the first curved portion, and the electromagnetic wave emitting structure comprising: a substrate; and a plurality of electromagnetic wave emitting units (30) disposed on the substrate, wherein at least one of the plurality of electromagnetic wave emitting units is in the second curved portion.  Nishizawa also teaches the panel comprises a first substrate ([0053]).  Nishizawa does not teach a thickness of the substrate is less than a thickness of the first substrate.  Nishizawa does disclose a first substrate of thickness of 500 micrometer [0053].  Lee teaches a backlight device (fig. 5 3) for a curved display with substrate (13) thickness of 40 micrometer [0041] and electromagnetic wave emitting units (22) which are formed in a curved portion (3) increasing heat transfer to a heat dissipating element and prolonging service life of the light emitting elements [0041].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Nishizawa in view of Lee to extend service life of the light emitting elements.

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.